NOTE: This order is nonprecedential.


  Wntteb $>tate~ <!Court of ~peaI~
      for tbe jfeberaI <!Ctrcutt

        MERIAL LIMITED AND ME RIAL SAS,
                  Plaintiffs-Appellees,
                          AND

                  BASF AGRO B.V.,
                       Plaintiff,
                           v.
                   CIPLA LIMITED,
                 Defendant-Appellant,
                          AND

     VELCERA, INC. AND FIDOPHARM, INC.,
                Defendants-Appellants,
                          AND

  ARCHIPELAGO SUPPLIERS, ARROWTARGET
   ENTERPRISES LTD., GENERIC PETMEDS,
 INHOUSE DRUGSTORE, LISA PERKO, PETCARE
      PHARMACY, AND PETMEDS R US,
                      Defendants.


                    2011-1471, -1472


   Appeals from the United States District Court for the
Middle District of Georgia in case no. 07-CV-0125, Judge
Clay D. Land.
BASF AGRO v. CIPLA UMITED                                     2



                      ON MOTION


                       ORDER
    Upon consideration of the motion to reform the official
caption,
     IT Is ORDERED THAT:

    The motion is granted in part: The revised official
caption is reflected above.
                                   FOR THE COURT


     JUl 18 2011                   /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Nagendra Setty, Esq.
    Jonathan G. Graves, Esq.
    Gregory A. Castanias, Esq.
s8                                              FILED
                                       If.S. COURT OF APPEALS FOR
                                           THE FEDERAL CIRCUIT

                                            JUL 1 8 2011
                                              JANHORBALY
                                                 CLERK




        *   The court generally retains parties that were
in the district court action, even if those parties are not
participating on appeal. The court removes the appellee
designation from any party that is not participating.